     Case 1:19-cv-00955-AWI-JLT Document 37 Filed 09/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD SCOTT KINDRED,                          Case No. 1:19-cv-00955-AWI-JLT (PC)
12                        Plaintiff,                  ORDER GRANTING PLAINTIFF’S
                                                      MOTION TO MODIFY SUBPOENA
13           v.
                                                      (Doc. 32)
14    A. DIKE,
15                        Defendant.
16

17          On August 28, 2020, Plaintiff filed a document titled, “Objection of Defendant Anthony
18   Dike, MD; Subpoena Requesting Mental Health Records from a Third Party” (Doc. 32.) The
19   Court construed the document as a motion to modify a subpoena pursuant to Federal Rule of Civil
20   Procedure 45(d)(3), and ordered Defendant to file a response. (Doc. 33.) Defendant filed a
21   statement of non-opposition to Plaintiff’s motion on September 1, 2020, referencing the Court’s
22   prior order on a similar motion. (Doc. 36; see Doc. 27.) Accordingly, the Court ORDERS:
23          1. Plaintiff’s motion to modify the subpoena (Doc. 32) is GRANTED as described
24                below; and,
25          2. Defendant’s subpoena to Community Regional Medical Center, with a production date
26                of September 1, 2020, is modified to strike the paragraph on Attachment A that begins
27                with, “Any and all psychiatric/psychological records.” The preceding paragraph,
28                which begins with “Any and all records of RICHARD SCOTT KINDRED (DOB:
     Case 1:19-cv-00955-AWI-JLT Document 37 Filed 09/02/20 Page 2 of 2


 1              1/27/1963; CO 000543-9),” is modified to add the phrase “from January 1, 2015, to

 2              September 1, 2020” immediately after “(DOB: 1/27/1963; CO 000543-9).”

 3
     IT IS SO ORDERED.
 4

 5     Dated:     September 2, 2020                         /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                     2
